DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.

Response to Amendment
Claims 1, 6, 8, 9, 13-15, 19 have been amended.  Claims 1-20 are pending in this application.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claims 1, 9, and 14, the recited “program initiation command to prepare for a program operation” does not contain a written description in the specification. It is not clear from the specification what the program initiation command is and how it is preparing for a program operation. 
Claims 2-8, 10-13, and 15-20 are rejected based on dependency from claims 1, 9, and 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et. al. U.S. Patent Pub No. 2012/0159050 (hereinafter Yano) in view of Wang et. al. US Patent Pub No. 2016/0092223 (hereinafter Wang), in view of Yeh et. al. US Patent Pub No. 2011/0055457 (hereinafter Yeh).

Regarding Claim 1, Yano teaches a memory controller for controlling a memory device, the memory controller comprising: a command queue configured to sequentially store commands to be executed by the memory device (Fig.10 "command queue 61" Para83-85); a cache program determiner configured to determine, after a program initiation command to prepare for a program operation corresponding to a first command is provided to the memory device, whether a second command to be executed next in time to the first command is a program command (Fig.10, 11 Para85-86 "The host controller 60 reads out the host address (LBAnext) that is the parameter of the following read request next to the read request to be processed and transmits the read LBAnext to the read control unit 42"); and 
But Yano fails to teach but Wang teaches a program operation controller configured to control the memory device to perform the program operation according to the first command as one of a normal program operation and a cache program operation, depending on whether the second command is a program command, wherein the first command queued in the command queue is a program command to store data in the memory device. (Fig.1, 4, 7,Para50-51 “The buffer management unit is operative to manage the persistent store fence buffer, for example, to manage storage of data in, and flushing or other removal of data from, the buffer” Para53 “when the cache coherency module determines to evict, flush, or otherwise remove a cache line from one or more caches 418 of the processor, the cache coherency  module may provide an indication, notification, or other signal 450 (e.g., an intent to flush cache line signal) to the persistent store fence buffer management unit, before actually flushing or removing the cache line from the cache(s)” cache flush operation corresponds to operating in normal vs cache if next operation is a write and cache is flushed because of lack of space in cache).  
Yano and Wang are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Yano, and incorporating the store buffer, as taught by Wang.  
The motivation for doing so would have been to improve data management as indicated by Wang (Para 4-5). 
However, the combination of Yano and Wang fails to teach but Yeh teaches wherein in the cache program operation, the memory device stores data corresponding to the first command and receives data corresponding to the second command simultaneously (Fig.2A, 3, 4A; Para52-53, 60 “Thus, in the 0th flash memory die 400 the data programming stage for the data of the first host write command and the data transferring stage for the data of the second host write command are simultaneously executed”).
Yano, Wang, and Yeh are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.

The motivation for doing so would have been to improve write speed as indicated by Yeh (Para 10-13 “giving program commands that can effectively shorten the time for executing host write commands”). 
Regarding claim 2, the combination of Yano, Wang, and Yeh teaches all the limitations of the base claims as outlined above.
Further, Yano teaches wherein the cache program determiner generates command information representing whether the second command is a program command, and wherein the program operation controller provides the memory a program type command that corresponds to the first command and is determined based on the command information (Fig.11; Para86-89).  
Regarding claim 3, the combination of Yano, Wang, and Yeh teaches all the limitations of the base claims as outlined above.
Further, Yano teaches wherein the program type command indicates either a first type indicating that the program operation according to the first command is the normal program operation or a second type indicating that the program operation according to the first command is the cache program operation. (Fig.11, Para87-89).  
Regarding claim 4, the combination of Yano, Wang, and Yeh teaches all the limitations of the base claims as outlined above.
Fig.10, Para41-43 "The NAND controller 30 queues the NAND commands transmitted from the controller 40 and issues the NAND commands queued sequentially").  
Regarding claim 5, the combination of Yano, Wang, and Yeh teaches all the limitations of the base claims as outlined above.
Further, Yano teaches wherein, when the second command is a read command or erase command, the program operation controller determines the program type command corresponding to the first command the first type (Fig.11, Para86-89).  
Regarding claim 6, the combination of Yano, Wang, and Yeh teaches all the limitations of the base claims as outlined above.
Further, Yano teaches wherein, after the normal program operation according to the first command is completed, the program operation controller provides the memory device with the data to be stored according to the second command (Fig.10, 11 Para86-89).
Regarding claim 7, the combination of Yano, Wang, and Yeh teaches all the limitations of the base claims as outlined above.
Further, Yano teaches wherein, when the second command is a program command, the program operation controller determines the program type command corresponding to the first command the second type (Fig.11 Para86-89
Regarding claim 8, the combination of Yano, Wang, and Yeh teaches all the limitations of the base claims as outlined above.
Further, Yano teaches wherein, while the cache program operation according to the first command is being performed, the program operation controller provides the memory device with the data to be stored according to the second command (Fig.10, 11 para86-89).  
Regarding claims 9-13, 14-16, the combination of Yano, Wang, and Yeh teaches these claims according to the reasoning set forth in claim 1-8.


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yano, Wang and Yeh as applied to claim 16 above, further in view of Youn et. al. US Patent Pub No. 2015/0262683 (hereinafter Youn).
Regarding claim 17, the combination of Yano, Wang, and Yeh teaches all the limitations of the base claims as outlined above.
However, the combination fails to teach but Youn teaches wherein the memory device further includes:  first page buffers coupled to the plurality of memory cells through bit lines, the first page buffers storing data to be stored according to the first command; second page buffers coupled to the corresponding first page buffers respectively, the second page buffers storing data to be transferred to the first page buffers; and a program operation processor configured to store, when the program type command corresponding to the first command is received, the data stored in the first page buffers into the plurality of memory cells (Fig.2-4, 20-21; Para 6-7 “generating a row selection signal corresponding to a row address and a column selection signal corresponding to a column address in a memory cell array portion based on a command type received by the memory device, loading data into page buffers corresponding to bit lines assigned by the column selection signal” Para39-41, 51-52)
Yano, Wang and Youn are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Yano and Wang, and incorporating the page buffers, as taught by Youn.  
The motivation for doing so would have been to provide parallel (and thus typically faster) access to flash memory devices. 
Regarding claim 18, the combination of Yano, Wang, Yeh, and Youn teaches all the limitations of the base claims as outlined above.
Further, Youn teaches wherein, when the program type command indicates the first type, the program operation processor stores, in the first page buffers, data to be stored according to a program command to be executed next to the first command, after the program operation according to the first command is completed (Fig.20-21; Para6-8 “if the command type is a first-type command, the column decoder generates a column selection signal that enables jumping of page buffers corresponding to bit lines included in a dummy column address section of the memory cell array portion” Para41-42,130-132).
Regarding claim 19, the combination of Yano, Wang, Yeh, and Youn teaches all the limitations of the base claims as outlined above.
Further, Youn teaches wherein, when the program type command indicates the second type, the program operation processor stores in the second page buffers, the data to be stored Fig.20-21 Para7-8; 130-132, 141-142).  
Allowable Subject Matter
Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim1-20 have been considered but are moot in view of the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TASNIMA MATIN/             Primary Examiner, Art Unit 2135